Citation Nr: 1703334	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO. 07-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2009, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ) who has since retired from the Board. A transcript of the Board hearing is included in the electronic claims file. The VLJ noted the issue on appeal and engaged in a discussion with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In September 2013, the Veteran was provided an opportunity to request a new hearing before a different VLJ; however, he responded that he did not want a new hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's diabetes mellitus did not manifest in service, was not continuous since service, and was not shown to a compensable degree within one year of separation from service.

2. The Veteran's current diabetes mellitus is not etiologically related to his military service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an October 2006 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in December 2006 and June 2015. In the accompanying reports, the VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations are adequate to decide the Veteran's claim. 
In February 2016, the Board remanded the case for an addendum VA medical opinion. The Board's remand directives instructed the VA examiner to specifically address rectal suppositories and the associated risk of diabetes. In the March 2016 addendum opinion, the VA examiner specifically addressed the evidence cited by the Veteran, as well as the risk associated with use of rectal suppositories and diabetes. See March 2016 VA examination. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing instances when substantial, even if not total or exact, compliance with a remand directive is sufficient). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for diabetes mellitus 

The Veteran contends that his diabetes mellitus is a result of the use of hydrocortisone suppositories to treat his ulcerative proctitis during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes mellitus is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran has a current diagnosis of diabetes mellitus. The Veteran was diagnosed sometime in 1999-2001. This diagnosis was confirmed in an in-person VA examination in December 2006. 

The Veteran contends that his diabetes mellitus is a result of in-service treatment of his ulcerative proctitis using hydrocortisone suppositories. The Veteran complained of rectal bleeding in service. The Veteran was diagnosed with ulcerative proctitis in May 1971. Service treatment records show that the Veteran was prescribed hydrocortisone suppositories in May 1971 and August 1971. The Veteran states that he used hydrocortisone suppositories for approximately one year. 

The Veteran's diabetes mellitus is not etiologically related to the use of hydrocortisone suppositories in service. The March 2016 VA examiner noted that the Veteran was diagnosed with diabetes mellitus in 2001-30 years after separating from service. The examiner opined that there is no supportive evidence of reported symptoms of excessive thirst, excessive urination, excessive eating during treatment in 1971 or at least a year after separation to make any relation to hydrocortisone suppository during service. The Veteran's service treatment records in June 1971 show that the Veteran's glucose levels were normal. During the Veteran's July 1972 separation exam, the examiner noted no glucose in his urine. The examiner concluded that the relevant medical literature reveals no credible studies to support the contention that hydrocortisone suppository in acute situations may induce diabetes years later with no evidence of impaired fasting glucose during treatment. 

The Veteran cites an opinion from a private nurse practitioner stating that his diabetes is at least as likely as not a result of his in-service treatment with hydrocortisone suppositories. The nurse practitioner opined that it is unknown if the Veteran was diabetic or pre-diabetic at the time of his treatment with hydrocortisone suppositories, and contends that the Veteran received "no medical care whatsoever" when he separated from service. However, the nurse practitioner failed to adequately address or provide any theory other than pure speculation concerning the 30 year period between treatment with hydrocortisone suppositories and the Veteran's diagnosis of diabetes mellitus, including the absence of symptoms of diabetes during that 30 year period. Therefore, the opinion is less probative than that of the March 2016 VA examiner. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of diabetes mellitus in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for diabetes mellitus may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's diabetes mellitus and his active service, the Board finds that his diabetes mellitus is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for diabetes mellitus is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


